      Case 1:18-cv-10424-PBS Document 185 Filed 08/17/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

PANKAJ MERCHIA,
     Plaintiff,

     v.                                                 CIVIL ACTION NO.
                                                        18-10424-PBS
UNITED STATES OF AMERICA
INTERNAL REVENUE SERVICE
DAVID KAUTTER, COMMISSIONER,
     Defendant.

                     MEMORANDUM AND ORDER RE:
     DEFENDANT UNITED STATES’ MOTION FOR SANCTIONS AGAINST
       THE PLAINTIFF PANKAJ MERCHIA (DOCKET ENTRY # 166);
          DEFENDANT UNITED STATES’ NOTICE OF WITHDRAWAL
                     OF MOTION FOR SANCTIONS
                       (DOCKET ENTRY # 182)

                            August 17, 2021

BOWLER, U.S.M.J.

     In a twofold “Notice of Withdrawal of Motion for Sanctions,”

defendant United States of America Internal Revenue Service David

Kautter, Commissioner, (“defendant”) requests: (1) a withdrawal

of a motion for sanctions (Docket Entry # 166) without prejudice

to re-filing the motion if the court does not adopt a Report and

Recommendation (Docket Entry # 180); and (2) a ruling on “its

costs and fees” for “bringing a successful motion to compel”

(Docket Entry # 108) and “taking a second deposition of Pankaj

Merchia.”   (Docket Entry # 182).

                               DISCUSSION

     Regarding the second request, the motion to compel (Docket

Entry # 108), a supporting brief (Docket Entry # 110), and a

reply brief (Docket Entry # 121) did not ask for sanctions in the
        Case 1:18-cv-10424-PBS Document 185 Filed 08/17/21 Page 2 of 3



form of costs or fees against plaintiff Pankaj Merchia

(“Merchia”).     The only “costs” mentioned were in a footnote in

the reply brief against nonparty Shona Pendse for her non-

appearance at a deposition (Docket Entry # 121, n.5), which was

the subject of a separate motion (Docket Entry # 87).            As to

Merchia, the motion to compel “move[d] to compel” him “to produce

documents” “pursuant to Fed. R. Civ. P. 37(a)(1)-(5)” (Docket

Entry # 108, p. 1) and to reopen and take his deposition for a

second time (Docket Entry # 110, p. 12) (Docket Entry # 121, p.

12).

       In an August 2020 Memorandum and Order, this court did not

grant the motion in its entirety as to Merchia.           (Docket Entry #

135, pp. 8-9, 10 n.6, 12).       Notably, this court narrowed the time

period sought in certain document requests from a 2008 to 2012

period to 2012 (Docket Entry # 135, pp. 8-9, 10 n.6) and stated

that defendant may take the second deposition (Docket Entry #

135, pp. 10-11).      The allowance in part and denial in part of the

motion to compel as to Merchia (Docket Entry # 135, p. 12)

therefore invokes a discretionary basis to award costs and fees

under Fed. R. Civ. P. 37(a)(5)(C).         See Shea v. Millett, Civil

Action No. 17-cv-12233-ADB, 2019 WL 4218477, at *2 (D. Mass.

Sept. 9, 2019) (denying “Defendant’s request for costs and fees

pursuant to its discretion under Federal Rule of Civil Procedure

37 to apportion reasonable expenses for a motion to compel that


                                      2
      Case 1:18-cv-10424-PBS Document 185 Filed 08/17/21 Page 3 of 3



is granted in part and denied in part”) (citing Fed. R. Civ. P.

37(a)(5)(C)); Fed. R. Civ. P. 37(a)(5)(C) (if “Motion is Granted

in Part and Denied in Part, the court may . . . apportion the

reasonable expenses for the motion”) (emphasis added).

Exercising that discretion, costs and fees are not warranted, and

defendant’s alternative request to set a briefing schedule is not

necessary.

                               CONCLUSION

     In conclusion, the request to withdraw the motion for

sanctions (Docket Entry # 182) is ALLOWED and the motion for

sanctions (Docket Entry # 166) is WITHDRAWN without prejudice.

The request for costs and fees (Docket Entry # 182) is DENIED.



                                   /s/ Marianne B. Bowler
                               MARIANNE B. BOWLER
                               United States Magistrate Judge




                                    3
